MOORE, Circuit Judge,
dissenting.
Although the awarding of attorney fees “against a losing plaintiff in a civil rights action is an extreme sanction,” appropriate only in “truly egregious cases of misconduct,” Jones v. Continental Corp., 789 F.2d 1225, 1232 (6th Cir.1986), I am unable to conclude that the district court abused its discretion in awarding them in the present case. For this reason, I respectfully dissent.
“In light of [the] district court’s superior understanding of the litigation,” the award of attorney fees in such cases “is entitled to substantial deference.” Wilson-Simmons v. Lake County Sheriff’s Dep’t, 207 F.3d 818, 823 (6th Cir.2000) (quotation omitted). Although the panel’s opinion makes reference to the unusual facts of this case at various points, the district court’s decision to award attorney fees in the present case is understandable only when considered in the overall context of Riddle’s civil rights lawsuit against Mayor Egensperger and the other defendants. The alleged conspiracy to violate Riddle’s constitutional rights at issue in this case stemmed from a Mayfield Heights city council meeting held on November 28, 1994. At this meeting, Riddle asserted that Mayor Egensperger had built a room addition to her house seven years earlier despite having only obtained a permit to build a patio enclosure. Riddle, a self-described community activist, explained that as a result of the mayor’s failure to obtain the proper permits, the proper taxes were not being paid.
After this meeting, Riddle went to the home of the mayor’s next-door-neighbor, Mary Clare Bushman, to investigate these matters. Mrs. Bushman was not home at the time; instead, her nineteen-year-old daughter Meggan answered the door. Riddle told Meggan that he needed to talk with her about an addition that had been made to the Bushman house in 1987. When Meggan told Riddle that the Bush-mans had never made an addition to their home, Riddle showed Meggan a map of the property and indicated where the addition was supposed to be. Meggan informed him that there was a family room at the location in question and that the room had been there since the Bushmans purchased the home. Riddle then asked Meggan if he could walk around the property and look around, after which Meggan accompanied Riddle to the back of the house and answered more of his questions. Riddle also showed Meggan more papers bearing her father’s name. Meggan later told police that she “figured since he had all these *559papers and stuff that he was somebody from the City.” J.A. at 868.
After Riddle left the property, Meggan called her mother at work and told her that a city official had been asking questions about the property. Mrs. Bushman immediately called the Mayfield Heights building department to complain about the incident, but she was told that no one from the building department had been to the home. Sheldon Socoloff, the building director, called Mrs. Bushman back and informed her that the incident was not a building department matter, but rather a matter for the police department. Mrs. Bushman then called the police department to inform them that a stranger had been trespassing on her property and that she wanted to file a complaint, which she did the following day.
Based on Mrs. Bushman’s complaint, Riddle was arrested and charged with criminal trespass by deception. Following a bench trial in Lyndhurst Municipal Court, Riddle was convicted of criminal trespass in violation of the Mayfield Heights Codified Ordinances § 541.12. The state court of appeals, however, subsequently reversed Riddle’s conviction because the city had failed to prove an element of the charged offense. See City of Mayfield Heights v. Riddle, 108 Ohio App.3d 337, 670 N.E.2d 1019, 1022-23 (1995).
After his conviction was reversed, Riddle, along with his wife, Deborah L. Irvine, filed the present civil rights action in the United States District Court for the Northern District of Ohio naming fourteen individual defendants as well as the City of Mayfield Heights as defendants.1 The complaint alleged generally that the criminal trespass prosecution, along with several other adverse actions, was the result of a conspiracy on the part of the defendants to retaliate against Riddle for exercising his First Amendment right to criticize the mayor’s administration. The complaint stated nine grounds for relief: a conspiracy claim based on 42 U.S.C. § 1985(3); a claim predicated on 42 U.S.C. § 1983 for violations of the First, Fourth, Fifth, Sixth, and Fourteenth Amendments;2 a claim based on 42 U.S.C. § 1986; a state law false arrest claim; a state law claim for malicious prosecution; a state law claim for conspiracy and corrupt activity; a claim for intentional infliction of emotional distress; a loss of consortium claim; and a § 1983 claim against the City of Mayfield Heights.
The district court granted the defendants’ motion for summary judgment on the federal counts and dismissed the state claims without prejudice. The defendants, with the exception of Bushman, then moved for attorney fees and costs against both Riddle and Irvine, pursuant to 42 U.S.C. § 1988, and their attorneys, Manos and Iacobelli, pursuant to 28 U.S.C. § 1927. The district court concluded that, with the exception of Riddle’s Fourth Amendment claim and the related state claims, Riddle’s claims were frivolous, unreasonable, and without foundation, and that the plaintiffs should have dismissed *560these claims after discovery had shown that they were without factual support. The district court thus awarded the mov-ants attorney fees for the preparation of motions for summary judgment pertaining to all of Riddle’s claims except the Fourth Amendment and related state claims. In addition, the district court granted the movants attorney fees for discovery costs related to the groundless claims based on the plaintiffs’ litigation tactics.
In reviewing the district court’s award of attorney fees based on this record, I am not “firmly convinced that a mistake has been made.” Adcock-Ladd v. Secretary of Treasury, 227 F.3d 343, 349 (6th Cir.2000) (quotation omitted). Although the record indicates that Mayor Egensperger and the other defendants did not like Riddle, the plaintiffs and their counsel were unable to uncover any evidence of the alleged conspiracy to violate Riddle’s constitutional rights. The district court determined that the plaintiffs’ pursuit of these groundless claims, after their groundlessness was apparent, was sanctionable, and I am unable to state that this determination was an abuse of discretion.
Moreover, the district court’s award of attorney fees and costs against the plaintiffs and their counsel for discovery was surely influenced by the manner in which the plaintiffs and their counsel pursued this litigation. For example, when the defendants requested that the plaintiffs and their counsel provide a list of individuals with information relating to Riddle’s claims, the plaintiffs provided the defendants with a list of approximately 400 names that included such notables as former U.S. Senator Howard Metzenbaum. At one point, the plaintiffs claimed that Senator Metzenbaum had information regarding the plaintiffs’ loss of consortium claim; when pressed, however, Riddle admitted that Senator Metzenbaum had no such information and that he had never spoken to the former senator. Given facts such as this, I cannot conclude, as the rest of the panel does today, that the district court abused its discretion in determining that the defendants’ aggressive response to the plaintiffs’ lawsuit was reasonable.
Put simply, the district court did not err in determining that, given the facts of this case, the plaintiffs and their counsel had engaged in the sort of “egregious” and/or “vexatious” conduct for which fees may be awarded under the statutes in question. The mere fact that the plaintiffs brought this suit under civil rights statutes should not insulate them (or their counsel) from the consequences of their choices. For this reason, I respectfully dissent.

. Defendants Bushman and Zavarella were not named in the § 1983 charges, as they are not state actors.